Case 2:18-cv-06338-PSG-GJS Document 44-3 Filed 08/20/19 Page 1 of 1 Page ID #:377

1

2
                              PROOF OF SERVICE
3                       ARROYO V. A & G INTERPRISES, LLC
4                            2:18-cv-06338-PSG-GJS
5    I, the undersigned, am over the age of eighteen years. I am not a party to the above-entitled
     action; my business address is 9845 Erma Road, Suite 300, San Diego, California 92131
6
            On August 20, 2019 I served the following document(s):
7
     - PLAINTIFF’S NOTICE OF APPEAL & REPRESENTATION STATEMENT
8
     Addressed to:
9           Carmen Rosas
            16502 S. Main St., No. 9
10          Gardena, CA 90248
11
           BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in
12          the United States mail at San Diego, California.
           BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a
13          copy of said documents via facsimile to the listed facsimile number.
           BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
14          documents to be electronically emailed to the recipient(s).

15          Executed on August 20, 2019, from San Diego, California.

16          I declare under penalty of perjury under the laws of the State of California that the
     above is true and correct.
17

18

19                                                        By:
                                                                  Russell Handy
20

21

22

23

24

25

26

27

28   PROOF OF SERVICE
